Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/034361 has 
Claims 1-5, 8-13 and 15-18 are amended.
Claims 1-20 are pending. 
The effective filing date of this application is 04/29/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to include the feature “a set consisting of user identifier (UID) and group identifier (GID)”). It is noted that the amended feature recited closed group “consisting of” which is not supported by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gibson et al (Pat. 10691619).
Regarding claim 8, Gibson discloses A method of operating a storage system performed by the storage system, comprising: 
receive a read request for a filtered view of data in the memory (column 12: lines 11-14: “the RMA controllers 250 in FIG. 2 are further configured to evaluate received RMA read request messages and form responses to the received RMA read request messages that are deemed authorized”), the read request associated at least one permission for viewing the data (column 12: lines 29-31: “determining if the source of the RMA read request message is authorized to access the identified application-specific registered memory region”); 
identify a subset of the data, based on the at least one permission (column 15: lines 1-17: “responding to a determination that a RMA read request message, received at a network interface, is authorized to read a requested data ,,,,, generating one or more RMA response messages, each RMA response message including the one or more portions of the received requested data”; <Examiner note: after authorizing to read data generating one or more portions of data>); and 
provide the filtered view comprising the subset of the data (column 15: lines 9-17: “each RMA response message including the one or more portions of the received requested data … transmitting the one or more generated RMA response messages”).

	Regarding claim 15, these claims limitations are significantly similar to those of claim 8, and, therefore, are rejected on the same grounds.

Regarding claim 9, Gibson further discloses The method of claim 8, further comprising:
identifying an entity associated with the read request, wherein the at least one permission for viewing the data is based on the entity associated with the read request (Fig. 3: column 10, line 56 – column 11 line 60 : “The RMA read request message 300 includes a target host ID 305, a region ID 315, a region offset 320, a request size 325, an authentication tag 335 and an initialization vector 340”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson and further in view of Baptist et al (2016/0323103) hereafter Baptist,
Regarding claim 1, Gibson discloses A storage system comprising: 
a memory (Gibson: Fig. 1: ‘Physical memory 110’); and 
a processing device (Fig. 2: ‘controller 250’), to: 
receive a read request for a filtered view of data in the memory (column 12: lines 11-14: “the RMA controllers 250 in FIG. 2 are further configured to evaluate received RMA read request messages and form responses to the received RMA read request messages that are deemed authorized”), the read request associated at least one permission for viewing the data (column 12: lines 29-31: “determining if the source of the RMA read request message is authorized to access the identified application-specific registered memory region”); 
identify a subset of the data, based on the at least one permission (column 15: lines 1-17: “responding to a determination that a RMA read request message, received at a network interface, is authorized to read a requested data ,,,,, generating one or more RMA response messages, each RMA response message including the one or more portions of the received requested data”; <Examiner note: after authorizing to read data generating one or more portions of data>); and 
provide the filtered view comprising the subset of the data (column 15: lines 9-17: “each RMA response message including the one or more portions of the received requested data … transmitting the one or more generated RMA response messages”).
Gibson does not explicitly disclose permission for viewing the data according to one from the set consisting of UID and GID.
However, Baptist discloses the read request associated with at least one permission for viewing the data according to one from the set consisting of user identifier (UID) and group identifier (GID) (Baptist : [0094]: “the user device 14 sends a read request to the DS processing unit 16”; [0095]: “The DS processing unit 16 determines a universal user identifier (UUID) 118 for the user device 14 based on the user ID and an entry of the permissions list 110”; [0096]: “the DS managing unit 18 sends a first authentication request response 132 to the DS processing unit 16. The response may indicate a favorable condition when the DS managing unit 18 verifies that the certificate and UUID are valid and that the user is authorized to access at least a portion of the DSN”; [0159]: “the outstanding DS unit list may be associated with one or more of a user ID, a group of user IDs, a DSN memory, a DS processing unit, a user device, a DS unit, and one or more DS unit storage sets”; <Examiner note: user request reading data through a user device, the user is authorized  to access at least a portion of data after UUID is verified>).
Disclosures by Gibson and Baptist are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson to include user ID for a request by Baptist. The motivation for including user ID  by paragraph [0104] of Baptist is for determining whether or not the access request is approved.

Regarding claim 2, Gibson combined further discloses The storage system of claim 1, wherein the processing device is further to: identify an entity associated with the read request, wherein the at least one permission for viewing the data is based on the entity associated with the read request (Fig. 3: column 10, line 56 – column 11 line 60 : “The RMA read request message 300 includes a target host ID 305, a region ID 315, a region offset 320, a request size 325, an authentication tag 335 and an initialization vector 340”).
Claims 3, 5-7, 10, 12-13, 16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Gibson and Baptist, as applied to claim 1 above, and further in view Haviv et al (2016/0217176) hereafter Haviv.
Regarding claim 3, Gibson does not explicitly disclose the data corresponds to the at least one object.
However, Haviv discloses The storage system of claim 1, wherein the data corresponds to at least one object stored in the memory (Haviv: [0020]: “Large amounts of data are often stored in files, objects, and/or records”; <Examiner note: the data corresponds to at least one object is further disclosed by Baptist (please see abstract)> ).
Disclosures by Gibson, Baptist and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson/Baptist to include storing data in location as objects by Haviv. The motivation for including data stored in objects by paragraph [0051] of Haviv is for improving various data-related operations.

Regarding claim 5, Gibson does not explicitly disclose the data corresponds to at least one directory.
However, Haviv further discloses The storage system of claim 1, wherein the data corresponds to at least one directory stored in the memory (Haviv: [0020]: “Large amounts of data are often stored in files, objects, and/or records”; <Examiner note: directory is interpreted as record, the data corresponds to at least one directory is further disclosed by Baptist (please see para [0071])>).
Disclosures by Gibson, Baptist and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson/Baptist to include storing data in location as one or more directories by Haviv. The motivation for storing data in one or more directories by paragraph [0051] of Haviv is for improving various data-related operations. 

Regarding claim 6, Gibson does not explicitly disclose wherein the filtered view reflects a modification to the subset of the data made in another view of the data.
However, Haviv further discloses The storage system of claim 1, wherein the filtered view reflects a modification to the subset of the data made in another view of the data ([0021]: “one application may attempt to read the referenced data at the same time it is being modified (e.g., by another application), thereby leading to inconsistencies with respect to the manner in which the data is reflected across the applications……it may be advantageous and/or necessary to replicate data (e.g., to store it in multiple locations) and it may therefore be important to synchronize modifications made to such data to ensure consistency across the multiple copies of the data”)..	 Disclosures by Gibson, Baptist and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson/Baptist to include synchronize modifications when data modified by Haviv. The motivation for synchronize modifications when data modified by paragraph [0021] of Haviv is for optimizing for ensuring consistency across the multiple copies of the data.

Regarding claim 7, Gibson/Baptist does not explicitly disclose the current limitation of the current claim.
However, Haviv discloses the storage system of claim 1, wherein the read request comprises or is based on an application protocol interface (API) command that causes the processing device to generate the filtered view of the data associated with the read request (Haviv: [0028]: “it may be advantageous to move certain processing capabilities/operations closer to the data itself (e.g., where the data is stored) while providing more effective data access interfaces (e.g., application program interfaces or ‘APIs’)”).
Disclosures by Gibson, Baptist and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson/Baptist to include the API by Haviv. The motivation for including the API by paragraph [0028] of Haviv is for providing more effective data access interfaces.

Regarding claim 10, Gibson does not explicitly disclose the data corresponds to at least one object.
However, Haviv discloses The method of claim 8, wherein the data corresponds to at least one object stored in the memory (Haviv: [0020]: “Large amounts of data are often stored in files, objects, and/or records” <Examiner note: the data corresponds to at least one object is further disclosed by Baptist (please see abstract)>), and 
Gibson further discloses wherein the at least one permission is associated on a per data portion of an object basis (Gibson: column 15: lines 9-17: each RMA response message including the one or more portions of the received requested data”).
Examiner note: Haviv discloses store data on records and Gibson discloses the read response comprising one or more portion of read permitted data. Therefore, Gibson and Haviv disclose all limitations of claim 10.
Disclosures by Gibson and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing data in locations as objects taught by Haviv to include permit to read the requested data by Gibson. The motivation for including permitting to read the requested data by column 3, lines 44-66 of Gibson is for ensuring integrity protection to access to data.

Regarding claim 16, these claims limitations are significantly similar to those of claim 10, and, therefore, are rejected on the same ground.
	
Regarding claim 12, Gibson does not explicitly disclose the data corresponds to at least one directory.
However, Haviv discloses The method of claim 8, wherein the data corresponds to at least one directory stored in the memory (Haviv: [0020]: “Large amounts of data are often stored in files, objects, and/or records” <Examiner note: directory is interpreted as record, the data corresponds to at least one directory is further disclosed by Baptist (please see para [0071])>), and
Gibson further discloses wherein the at least one permission is associated on a per subdirectory or per file basis (Gibson: column 15: lines 9-17: each RMA response message including the one or more portions of the received requested data”).
Examiner note: Haviv discloses store data on records and Gibson discloses the read response comprising one or more portion of read permitted data. Therefore, Gibson and Haviv disclose all limitations of claim 12.
Disclosures by Gibson and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing data in locations as one or more directories taught by Haviv to include permit to read the requested data by Gibson. The motivation for including permitting to read the requested data by column 3, lines 44-66 of Gibson is for ensuring integrity protection to access to data.

Regarding claim 13, Gibson does not explicitly disclose the data corresponds to at least one file.
However, Haviv discloses The method of claim 8, wherein the data corresponds to at least one file stored in the memory (Haviv: [0020]: “Large amounts of data are often stored in files, objects, and/or records” <Examiner note: directory is interpreted as record, the data corresponds to at least one directory is further disclosed by Baptist (please see para [0010])>), and 
Gibson further discloses wherein the at least one permission is associated on a per data portion of a file basis (Gibson: column 15: lines 9-17: each RMA response message including the one or more portions of the received requested data”).
Examiner note: Haviv discloses store data on files and Gibson discloses the read response comprising one or more portion of read permitted data. Therefore, Gibson and Haviv disclose all limitations of claim 13.
Disclosures by Gibson and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing data in locations as one or more files taught by Haviv to include permit to read the requested data by Gibson. The motivation for including permitting to read the requested data by column 3, lines 44-66 of Gibson is for ensuring integrity protection to access to data.

Regarding claim 18, these claims limitations are significantly similar to those of claim 13, and, therefore, are rejected on the same ground.
Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Gibson/Baptist as applied to claim 1 above, and further in view of  Blagoievie et al (2018/0349396) hereafter Blagoievie.
Regarding claim 4, Gibson/Baptist does not explicitly disclose the data corresponds to at least one bucket.
However, Blagoievie discloses The storage system of claim 1, wherein the data corresponds to at least one bucket stored in the memory (Blagoievie: [0008]: “reading a first data object key for a first data object stored in the first target storage bucket”).
Disclosures by Gibson, Baptist and Blagoievie are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson/Baptist to include managing writing and reading data stored in buckets by Blagoievie. The motivation for managing writing and reading data stored in buckets by paragraph [0026] of Blagoievie is for decreasing latency issues associated with reading data objects in long-term storage.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson as applied to claims 8 and 15 respectively above, and further in view of  Blagoievie.
Regarding claim 11, Gibson does not explicitly disclose the data corresponds to one or more buckets.
However, Blagoievie discloses The method of claim 8, wherein the data corresponds to at least one bucket stored in the memory (Blagoievie: [0002]: “A subset of these computing networks and systems are configured to store data as data objects”; [0008]: “reading a first data object key for a first data object stored in the first target storage bucket”), and
Gibson further discloses wherein the at least one permission is associated on a per object basis (Gibson: column 15: lines 9-17: each RMA response message including the one or more portions of the received requested data”).
Examiner note: Gibson discloses the read response comprising one or more portion of read permitted data and Blagoievie discloses store data as data objects stored in a storage bucket. Therefore, Gibson and Blagoievie disclose all limitations of claim 11.
Disclosures by Gibson and Blagoievie are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing data in locations as buckets taught by Blagoievie to include permit to read the requested data by Gibson. The motivation for including permitting to read the requested data by column 3, lines 44-66 of Gibson is for ensuring integrity protection to access to data.

Regarding claim 17, these claims limitations are significantly similar to those of claim 11, and, therefore, are rejected on the same ground.

Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson as applied to claims 8 and 15 respectively above, and further in view of  Blagoievie.
Regarding claim 14, Gibson does not explicitly disclose wherein the filtered view reflects a modification to the subset of the data made in another view of the data.
However, Haviv discloses The storage system of claim 1, wherein the filtered view reflects a modification to the subset of the data made in another view of the data ([0021]: “one application may attempt to read the referenced data at the same time it is being modified (e.g., by another application), thereby leading to inconsistencies with respect to the manner in which the data is reflected across the applications……it may be advantageous and/or necessary to replicate data (e.g., to store it in multiple locations) and it may therefore be important to synchronize modifications made to such data to ensure consistency across the multiple copies of the data”)..	 Disclosures by Gibson and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson to include synchronize modifications when data modified by Haviv. The motivation for synchronize modifications when data modified by paragraph [0021] of Haviv is for optimizing for ensuring consistency across the multiple copies of the data.

Regarding claim 19, these claims limitations are significantly similar to those of claim 14, and, therefore, are rejected on the same ground.

Regarding claim 20, Gibson does not explicitly disclose the current limitation of the current claim.
However, Haviv discloses the storage system of claim 1, wherein the read request comprises or is based on an application protocol interface (API) command that causes the processing device to generate the filtered view of the data associated with the read request (Haviv: [0028]: “it may be advantageous to move certain processing capabilities/operations closer to the data itself (e.g., where the data is stored) while providing more effective data access interfaces (e.g., application program interfaces or ‘APIs’)”).
Disclosures by Gibson and Haviv are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate reading and providing permitted data taught by Gibson to include the API by Haviv. The motivation for including the API by paragraph [0028] of Haviv is for providing more effective data access interfaces.

Response to Arguments
In response to Applicant’s remarks filed on Jul, 20, 2022: 
 Applicant’s Arguments respect to claim 1 regarding amended feature “a permission according to one from the set consisting of user identifier and group identifier” have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.. Arguments also made to claims 8 and 15, regarding the same reason as claim 1, are not valid since claims 8 and 15 each does not recite the amended feature as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Wed=Fri: from 10:45 AM to 4:45PM EST. The examiner can be reached on Wednesday from 11:30 AM to 1:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/            Examiner, Art Unit 2136             

/CHARLES RONES/            Supervisory Patent Examiner, Art Unit 2136